Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 1 of 23 PageID #: 10




      EXHIBIT A
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 2 of 23 PageID #: 11
                                                     EFiled: Sep 04 2020 12:35PM EDT
                                                     Transaction ID 65905472
                                                     Case No. S20C-09-003 MHC
       IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ROSILYN WILSON,                           )
individually and on behalf of all         )
others similarly situated,                )
                                          )
              Plaintiff,                  )    C.A. No.
                                          )
v.                                        )    TRIAL BY JURY DEMANDED
                                          )
STATE FARM MUTUAL                         )
AUTOMOBILE INSURANCE                      )
COMPANY,                                  )
                                          )
              Defendant.                  )


                           CLASS ACTION COMPLAINT

       Plaintiff Rosilyn Wilson (“Plaintiff”), individually and on behalf of all others

similarly situated, hereby files this Class Action Complaint against Defendant State

Farm Mutual Automobile Insurance Company (“State Farm” or “Defendant”) and

alleges:

                               NATURE OF ACTION

       1.     This is a class action lawsuit brought by Plaintiff, a named insured

under an automobile policy issued by State Farm for auto physical damage,

including comprehensive and collision coverage (“the Policy”), pursuant to which

Defendant is required to pay the Actual Cash Value (“ACV”) of an insured vehicle

in the event it is declared a “total loss”.
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 3 of 23 PageID #: 12




      2.     State Farm is a private insurance company that transacts insurance in

the State of Delaware. Among other coverages, Defendant offers comprehensive

and collision coverage. Upon information and belief, Defendant systematically

underpaid amounts owed not just to Plaintiff but to thousands of other insureds, all

of whom are putative members of the Class (as fully defined below), in payment for

total loss vehicles insured with comprehensive and collision coverage.

      3.     This lawsuit is brought by Plaintiff, individually and on behalf and all

other similarly situated insureds, against State Farm for damages suffered as a result

of Defendant’s failure to make full ACV payments to first-party insureds who

suffered a total-loss of their insured vehicles. Specifically, as a matter of policy,

Defendant fails to include registration transfer fees (“Transfer Fees”)

notwithstanding that Transfer Fees are part of the ACV of a total-loss vehicle.

      4.     Defendant’s failure to include payment for Transfer Fees is a breach of

its policy agreement and a clear breach of contract under Delaware law.

                                     PARTIES

      5.     At all times material hereto, Plaintiff was a citizen of the State of

Delaware and domiciled in New Castle County, Delaware.

      6.     At all times material hereto, Defendant is and was a corporation with a

substantial portion of its business being conducted in New Castle County, Delaware.




                                          2
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 4 of 23 PageID #: 13




      7.     Plaintiff and members of the putative class are all insured under

Delaware policies issued by Defendant containing materially-identical policy

language.

                           FACTUAL ALLEGATIONS

      8.     Defendant’s standardized policy language as to comprehensive and

collision coverage for ACV of total loss vehicles is present in every auto policy

issued by Defendant in Delaware.

      9.     At all times material hereto, Plaintiff owned a 2005 GMC Envoy

insured by a Policy issued by Defendant.

      10.    On or about November 5, 2018, the insured vehicle was involved in an

accident. As a result of the accident, Plaintiff filed a claim with Defendant for

property damage.

      11.    Subsequently, Defendant determined that the cost to repair the vehicle

exceeded the ACV of the vehicle, and thus declared the vehicle to be a “total” loss.

      12.    Through a third-party vendor, Defendant determined that the vehicle

has an “adjusted value” of $5,177.00. Defendant added $35.00 in “License and Title

Fees” but notably only paid the $35.00 fee to acquire Title without Lien of $35.00

and failed to include mandatory license fees. Defendant paid the Title fees because

such fees are part of the reasonably necessary costs to replace the vehicle as pursuant

to its obligation to pay ACV.


                                           3
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 5 of 23 PageID #: 14




      13.    Defendant did not, however, pay any other reasonably necessary costs

to replace the vehicle inherent in its purported payment of ACV. To wit: Defendant

failed to pay the ACV cost of $20.00 transfer “Tag Fee” for the cost to transfer

registration to the replacement vehicle.

      14.     Delaware law requires that all vehicles have a proper license plate (or

tag) in order to be legally driven on Delaware’s roadways. The minimum fee to

transfer a tag in the state of Delaware is $20.00. No one may drive or even move a

motor vehicle which is not registered and for which current registration plates have

not been issued and for which the appropriate fees are paid. 21 Del. C. § 2101.

      15.    Pursuant to Delaware law, 30 Del. C. § 3002(a), “There is imposed

upon the sale, transfer or registration of any new or used motor vehicle, truck tractor,

trailer or motorcycle in this State a motor vehicle document fee, which fee is to be

paid by the owner and shall be collected by the Division of Motor Vehicles for

deposit to the credit of the Transportation Trust Fund.”

      16.     Defendant failed to pay the mandatory Document Fee charged by

Delaware for each and every newly acquired vehicle. The Document fee is 4.25%

of purchase price or NADA book value, whichever is greater, with a minimum

Document Fee of $8.00. The Tag Fee and Document fee and Title Fees, with or

without lien (“Transfer Fees”), are fees reasonably necessary to replace the total loss

vehicle.


                                           4
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 6 of 23 PageID #: 15




       17.    The charge for a Title with Lien in Delaware is $55.00.

       18.    Defendant’s failure to include Transfer Fees when making the total loss

payment to Plaintiff is a breach of the Policy, which promises to provide the ACV

of the total loss vehicle, which includes Transfer Fees.

       19.    Defendant, acting pursuant to its standard and uniform business

practice, did not pay Transfer fees to any of the putative Class Members.

       20.    Transfer Fees are mandatory, applicable fees that must be paid to

purchase any vehicle in the State of Delaware.

       21.    After determining the Plaintiff’s vehicle, as well as those of other

similarly situated insureds, was a total loss and purporting to pay ACV, Defendant

still owes Plaintiff Transfer Fees as follows:

       Tag Transfer fee: $20.00

       Document fee: $220.02 (.0425 x the Adjusted Vehicle Value of $5,177.00)

       22.     In breach of its contract with Plaintiff, Defendant did not include

Transfer Fees in the amount of $240.02 when it made the ACV payment for

Plaintiff’s total loss.

       23.    Plaintiff and all members of the putative Class paid all premiums owed

under their respective insurance policies with State Farm and otherwise satisfied all

conditions precedent, or such conditions precedent were waived or excused, prior to

bringing this action against Defendant.


                                          5
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 7 of 23 PageID #: 16




                     STATE FARM INSURANCE POLICY

      24.    Pursuant to its standard form policy language applicable (in relevant

part) to all members of the putative Class, Defendant promises to pay for loss.

      25.     In its Payment for Loss provision, Defendant promises to repair or

replace the vehicle or to pay the cost to do so in money.

      26.    When an insured vehicle suffers a loss, Defendant determines the

amount it would cost to repair the damage (including, if necessary, replacement of

component parts), including, inter alia, applicable labor rates, cost of materials,

paint, etc. This amount constitutes the amount of “loss” Defendant is obligated to

pay its insureds.

      27.    However, Defendant’s liability for that amount of loss is not limitless.

Where such amount exceeds the pre-loss ACV of the insured vehicle, Defendant is

not liable for the full amount of loss; instead, its liability is limited to the lesser

amount of ACV. This scenario – where the repair cost (plus salvage value) exceeds

the vehicle’s ACV – is known in the insurance industry as a “total loss”.

      28.    Indeed, Defendant adjusted and paid the claim as an ACV payment.

      29.    The insurance policy (Exhibit A), under the section entitled

PHYSICAL DAMAGE COVERAGES (Exhibit. A p. 31), states the following:




                                          6
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 8 of 23 PageID #: 17




          Collision Coverage:

      We will pay for loss caused by collision to a covered vehicle (emphasis in
original).

          30.   In the same section, under a provision entitled “Limits and Loss

Settlement -- Comprehensive Coverage and Collision Coverage” (Exhibit A, p. 32),

states:

                      1. We have the right to choose to settle with you or
                      the owner of other covered vehicle in one of the
                      following ways:

                      Pay the cost to repair the covered vehicle minus
                      any applicable deductible Pay the actual cash value
                      of the covered vehicle minus any applicable
                      deductible.

          31.   The policy does not define Actual Cash Value.

          32.   By determining that Plaintiff’s and class members’ vehicles were a

“total loss”, Defendant determined the cost to repair the respective vehicles exceeded

their ACV and Defendant then promised to pay the ACV of the total loss vehicle.

Thus, the applicable promise made pursuant to the Policy was that Defendant would

pay the ACV of the insured vehicle as determined by Defendant to be a total-loss.

          33.   Plaintiff does not contest Defendant’s determination that the amount

of loss exceeded the vehicle’s AVC, nor does plaintiff seek the (higher) amount it

would have cost to repair her vehicle. Plaintiff accepts that the ceiling of her

recovery – the amount at which Defendant’s liability is capped – is ACV, which is


                                            7
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 9 of 23 PageID #: 18




less than the amount of loss as determined by Defendant, and with which Plaintiff

does not disagree.

       34.    The Policy, which is a contract of adhesion drafted entirely by

Defendant, does not define ACV.

                      PAYMENT OF MANDATORY FEES

       35.    Defendant chose not to define ACV in the policy, and a reasonable

interpretation of ACV is that it is measured as the property’s replacement cost less

depreciation — a definition that would include the Transfer Fees necessarily

incurred upon replacement of the insured vehicle.

       36.    Transfer Fees are components of the ACV owed to insureds in the event

of a total loss.

       37.    By promising to pay the ACV of insured vehicles, the Policy promises

coverage for Transfer Fees because such fees are necessary to replace a vehicle in

the State of Delaware.

       38.     Defendant’s policy promises to provide costs to be incurred upon

replacement of the vehicle. Otherwise, the Defendant’s insureds, including Plaintiff,

are not paid the cost to purchase a replacement vehicle. Thus, the coverage provided

by the Policy requires payment of Transfer Fees.

       39.    State Farm has a website to advertise, promote, and market its

coverages. It advertises to the public on this website that: “Comprehensive coverage


                                         8
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 10 of 23 PageID #: 19




pays to repair or replace a covered vehicle that's stolen or damaged by something

other than collision or rolling over.”1

         40.    State Farm has a website to advertise, promote, and market its

coverages. It advertises to the public on this website that: “Collision insurance helps

pay to repair or replace your vehicle if it's damaged or destroyed in an accident.”2

         41.   Nevertheless, despite its advertised promises, Defendant declined to

include necessary costs incurred to replace the total loss vehicle in making ACV

payments to total loss insureds, thereby breaching its respective contracts with its

insureds, including each and every putative Class Member.

         42.   Plaintiff’s disagreements and allegations stated herein, individually and

on behalf of the Class, do not concern the amount of loss, nor does Plaintiff contest

Defendant's determination that the loss was sufficient to constitute a total-loss.

Plaintiff does not contest that ACV is the relevant limitation on liability. Although

Plaintiff does not have Defendant’s internal documents showing the amount

Defendant determined constituted the total amount of loss, Plaintiff accepts

Defendant’s determination that the vehicle was a “total loss” and that Defendant’s

liability is limited to the ACV of the total-loss vehicle.




1
    Https://www.statefarm.com/sfsearch/?k=collision%20coverage (emphasis added).

2
    Id. (emphasis added).

                                            9
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 11 of 23 PageID #: 20




                 CLASS REPRESENTATION ALLEGATIONS

      43.    Plaintiff brings this action seeking representation of a class pursuant to

Del. R. Civ. P. Super. Ct. Rule 23.

      44.    Plaintiff brings this action as class representative, individually and on

behalf of all other persons or entities similarly situated, more specifically defined as

follows:

      All insureds, under any Delaware policy issued by State Farm Mutual
      Automobile Company and its subsidiaries who submitted a first-party
      claim for property damage where the insured vehicle was determined
      to be a total loss and whose claim was adjusted as a total loss within the
      three-year time period prior to the date on which this lawsuit was filed
      until the date of class certification, and who were not paid full Transfer
      Fees as part of the total-loss claim payment.

      45.    The issues related to Plaintiff’s claims do not vary from the issues

relating to the claims of the other members of the classes, so that a class action

provides a more efficient vehicle to resolve this claim than through a myriad of

separate lawsuits.

      46.    Numerosity: Although the precise number of class members is

unknown to Plaintiff at this time and can only be determined through appropriate

discovery, upon information and belief, the class members in this case are thousands

of insureds with total loss claims and the damages (not including prejudgment

interest, attorneys’ fees, or costs) exceed one million dollars. Thus, joinder of all




                                          10
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 12 of 23 PageID #: 21




such claims is impracticable and numerosity as to the Class is otherwise established

within the meaning of Superior Court Civil Rule 23(a)(1).

      47.    Commonality: Rule 23(a)(2)'s commonality requirement for the Class

is satisfied because the central (and dispositive) issues in this litigation turn on

interpretation of materially identical policy provisions; thus, this case is well-suited

for classwide adjudication. Defendant and all Class Members are bound by the same

materially identical policy terms. Common questions include, but are not limited to,

the following: (a) whether under Defendant’s standardized policy language, Plaintiff

and Class Members are owed transfer fees upon the total loss of an insured vehicle;

and (b) whether Defendant breached its insurance contracts with Plaintiff and the

Class Members by failing to include registration transfer fees in making payment for

the total loss of an insured vehicle.

      48.    Typicality: Rule 23(a)(3)'s typicality requirement is satisfied because

Plaintiff and Class Members were injured by Defendant’s uniform misconduct.

Plaintiff and Class Members’ legal claims arise from the same core practices,

namely, the failure to pay registration transfer fees for first-party total loss claims.

Plaintiff’s claims are based upon the same legal theories as those of the Class

Members, Plaintiff suffered the same harm as all the other Class Members, and

Plaintiff is not subject to unique affirmative defenses sufficient to preclude a finding

of typicality. Moreover, the material and relevant policy terms for each class


                                          11
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 13 of 23 PageID #: 22




member are substantially identical to the terms of Plaintiff’s policies. Thus,

typicality within the meaning of Rule 23(a)(3) is established.

      49.    Adequacy: Plaintiff is committed to the vigorous prosecution of this

action and has retained competent counsel experienced in prosecuting class actions,

and Plaintiff has no interests in conflict with or antagonistic towards those of

putative Class Members. Plaintiff’s counsel has successfully litigated other class

action cases similar to that here, where insurers breached contracts with insureds by

failing to include sales tax and/or total loss fees after total losses. For these and other

reasons, Plaintiff and the undersigned Counsel are adequate within the meaning of

Rule 23(a)(4).

      50.    Predominance: The previously articulated common issues of fact and

law predominate over any question solely affecting individual Class Members.

Resolution of the common issues in this litigation will resolve virtually the entirety

of every Class Members’ claims in a single stroke. There are no significant

individual questions of liability or damages whatsoever, and certainly not ones that

predominate over issues common to the Class. Thus, predominance within the

meaning of Rule 23(b)(3) is established.

      51.    Superiority: Further, class treatment is superior to any other alternative

method of adjudication because the damages suffered by individual Class Members

is small (under $3,000.00), their interests in maintaining separate actions is


                                            12
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 14 of 23 PageID #: 23




questionable, and the expense and burden of individual litigation makes it

impracticable for Class Members to seek individual redress for the wrongs done to

them. Plaintiff knows of no difficulty that would be encountered in the management

of this case that would preclude its maintenance as a class action. Moreover, it is

desirable to concentrate the litigation of the Class Members’ claims in one forum, as

it will conserve party and judicial resources and facilitate the consistency of

adjudications. Thus, class treatment is superior to any other possible form of

adjudication within the meaning of Rule 23(b)(3).

      52.    Plaintiff retained the undersigned counsel and agreed to pay reasonable

attorney’s fee and costs in connection with this action. Plaintiff, for herself and the

punitive Class, is entitled to recover attorney’s fees pursuant to Delaware law, 18

Del. C. § 4102, which provides for reasonable attorneys' fees for “property

insurance” coverage actions. Galiotti v. Travelers Indem. Co., 333 A.2d 176, 178

(Del. Super. Ct. 1975) (awarding fees under Section 4102 because the policyholder

was seeking coverage under the “property insurance” component of the policy, i.e.,

damage to the vehicle). Plaintiff is independently entitled to recover attorneys' fees

under the common fund doctrine.




                                          13
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 15 of 23 PageID #: 24




                      CLAIM FOR BREACH OF CONTRACT

      53.    The allegations in paragraph 1 through 52 are hereby incorporated by

reference.

      54.    This count is brought by the Plaintiff on behalf of herself and all

members of the putative Class.

      55.    Plaintiff was party to an enforceable contract, the Policy, with

Defendant as described herein. At all times material hereto, all members of the

putative Class were also parties to similar contracts with Defendant that contained

materially identical terms.

      56.    Delaware law governs the interpretation and construction of the

insurance policies between Plaintiff and all members of the Class and Defendant.

      57.    Plaintiff and all members of the putative Class made claims that

Defendant determined to be covered first party total losses under their respective

insurance policies.

      58.     Defendant, in paying the total loss claim under the ACV limitation of

liability, determined that Plaintiff and each Class member complied with the terms

of their respective insurance contract and fulfilled all duties and conditions under the

same that were necessary to be paid on their total loss claims.




                                          14
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 16 of 23 PageID #: 25




      59.      By determining the vehicles to be total-losses, Defendant determined

that, under its Policy, Defendant’s liability for loss was the ACV of the total-loss

vehicle.

      60.      Pursuant to the aforementioned uniform contractual provisions, upon

the total loss of insured vehicles, the Plaintiff and every Class member were owed

the ACV of the vehicle.

      61.      Defendant breached that obligation by failing to include all Transfer

Fees as a component of ACV, thereby failing to pay the vehicle’s ACV to Plaintiff

and all members of the Class.

      62.      Defendant’s failure to provide the promised coverage and failure to pay

Transfer Fees continues a material breach of contract with Plaintiff and every class

member.

      63.      As a result of the foregoing breaches, Plaintiff and the Class members

are entitled under Defendant’s insurance policies to sums representing the benefits

owed for full ACV payment, including Transfer Fees as well as prejudgment and

postjudgment interest, attorney’s fees and any other relief the Court deems

appropriate.




                                          15
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 17 of 23 PageID #: 26




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the Class, demands a

trial by jury on a triable issues and seeks relief and judgment as follows:

          a. For and Order certifying this action as a Class Action on behalf of the

             Class described above;

          b. For an award of compensatory damages according to proof, namely

             $240.02 in Transfer Fees to Plaintiff and as due for each class member;

          c. For an award of attorney’s fees and expenses as appropriate pursuant to

             applicable law, including 18 Del. C. § 4102.

          d. For costs of suit incurred herein;

          e. For prejudgment and postjudgment interest on any amounts awarded;

             and

          f. For other forms of relief as this Court deems just and proper.


Dated: September 4, 2020.

                                        Respectfully submitted,

                                        /s/ John Spadaro

                                        John Sheehan Spadaro, No. 3155
                                        JOHN SHEEHAN SPADARO, LLC
                                        54 Liborio Lane
                                        Smyrna, DE 19977
                                        Phone: 302-235-7745



                                          16
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 18 of 23 PageID #: 27




                                   Of Counsel:

                                   Edmund Normand
                                   NORMAND PLLC
                                   3165 McCrory Place, Suite 175
                                   Orlando, FL 32803
                                   Phone: 407-603-6031




                                     17
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 19 of 23 PageID #: 28
                                                  EFiled: Sep 04 2020 12:35PM EDT
                                                  Transaction ID 65905472
                                                  Case No. S20C-09-003 MHC
         IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ROSILYN WILSON,                      )
individually and on behalf of all    )
others similarly situated,           )
                                     )
             Plaintiff,              )     C.A. No.
                                     )
v.                                   )     TRIAL BY JURY DEMANDED
                                     )
STATE FARM MUTUAL                    )
AUTOMOBILE INSURANCE                 )
COMPANY,                             )
                                     )
             Defendant.              )


                                    SUMMONS

THE STATE OF DELAWARE
TO THE SHERIFF OF KENT COUNTY,

YOU ARE COMMANDED:

      To summon defendant, so that, within 20 days after service hereof upon the
following defendants, State Farm Mutual Automobile Insurance Company,
exclusive of the day of service, defendant shall serve upon John S. Spadaro,
Esquire, plaintiff's attorney, whose address is John Sheehan Spadaro, LLC, 54
Liborio Lane, Smyrna, Delaware 19977, an answer to the Complaint.

       To serve upon defendant a copy of the Complaint.

Dated:
                                                  Prothonotary


                                                  Per Deputy




9810
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 20 of 23 PageID #: 29




TO THE ABOVE-NAMED DEFENDANT:

       In case of your failure, within 20 days after service hereof upon you, exclusive
of the day of service, to serve on plaintiff's attorney named above an answer to the
Complaint, judgment by default will be rendered against you for the relief demanded
in the Complaint.

                                                     Myrtle A. Thomas
                                                     Prothonotary
                                                     ________________________
                                                     Per Deputy




                                          2
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 21 of 23 PageID #: 30
    EFiled: Sep 10 2020 09:31AM EDT
    Transaction ID 65917239
    Case No. S20C-09-003 MHC
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 22 of 23 PageID #: 31
    EFiled: Sep 10 2020 09:31AM EDT
    Transaction ID 65917239
    Case No. S20C-09-003 MHC
Case 1:20-cv-01424-UNA Document 1-1 Filed 10/23/20 Page 23 of 23 PageID #: 32
                                                                     EFiled: Sep 23 2020 03:55PM EDT
               Kent County Sheriff’s Office                          Transaction ID 65958386
                                                                               STATE of DELAWARE
               555 Bay Rd                                            Case No. S20C-09-003 MHC
                                                                                     KENT COUNTY
               Dover, DE 19901
                                                                                             9/23/2020
               302-736-2161

                                      SHERIFF’S RETURN

Rosilyn Wilson individually and on behalf of all      C.A. No.:
others similarly situated,                                            S20C-09-003 MHC
                                         Plaintiff,   Sheriff No.:
        Vs.                                                           20001763
                                                      Attorney:
State Farm Mutual Automobile Insurance                Firm:           John S. Spadaro of
Company                                                               John Sheehan Spadaro LLC
                                    Defendant                         54 Liborio Lane
                                                                      PO Box 627
To:     Superior Court - SC                                           Smyrna, DE 19977

Served the within Writ upon:

State Farm Mutual Automobile Insurance Company c/o Insurance Commissioner Trinidad Navarro

by delivering to and leaving in the hands of State Farm Mutual Automobile Insurance Company c/o
Insurance Commissioner Trinidad Navarro, Insurance Commissioner of the State of Delaware, true
copies of the said Writ together with a copy of the plaintiff’s

Summons/Complaint

$25 Check attached for Insurance Commissioner

as prescribed by Title 18 Delaware Code Section 525 this day, 9/15/2020.




                                          So Answers,




                                          Brian E. Lewis
                                          Sheriff of Kent County




Form: RC-402 Insurance Commissioner
Revised: 12/11/2018
